Citation Nr: 1001469	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-24 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to July 
1974 and January 1975 to August 1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDING OF FACT

PTSD is a result of a verified in service stressor.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations as to that claim.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  
The Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The record must contain service 
records or other evidence in support of the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

The Veteran contends that she suffers from PTSD as a result 
of physical, sexual, and emotional abuse from an Air Force 
recruiter, EG, with whom she had a relationship.  Therefore, 
she contends that service connection for PTSD is warranted.

Initially, the Board observes that the Veteran has a current 
diagnosis of PTSD.  The claims file reflects extensive VA 
inpatient and outpatient individual and group psychotherapy 
for PTSD.  These records also show that this diagnosis is 
based on the Veteran's claimed stressors of abuse by an Air 
Force officer.  Thus, the Board's analysis turns to whether 
the Veteran's claimed stressors are verified. 

In this regard, the Board observes that neither the Veteran's 
service treatment nor personnel records offer any evidence of 
psychiatric symptoms or diagnosis.  Her service personnel 
records reveal that she was an outstanding service member.  
Nevertheless, the Board observes that there is no question 
that the Veteran and EG had a relationship.  In addition to 
the Veteran's statements, the record contains a November 1981 
VA interview with EG that was related to a VA investigation 
into possible fraud by the Veteran in seeking benefits for a 
left ear disability.  In this interview, EG related that he 
had had an affair with the Veteran that had caused animosity 
between them and that they were then opposing parties in a 
lawsuit due to an alleged assault on him by the Veteran.  

The Board notes that EG's account of the relationship he had 
with the Veteran is very different from that reported by the 
Veteran.  In order to ascertain which account of the events 
is more likely to have occurred, and thereby, determine 
whether the Veteran has a verified in-service stressor, the 
Board requested an opinion from a specialist with a Veteran's 
Health Administration (VHA).  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901(d) (2009).

The VHA opinion was received in September 2009.  The VHA 
psychiatrist, Dr. JE, reviewed the entire claims file and 
made note of particular facts related by the Veteran in her 
treatment records and statements to VA and by EG in the 
November 1981 interview.  Dr. JE then contemplated these 
facts in light of the time period when the Veteran served, 
the 1970s.  He then opined that the November 1981 interview 
of EG reveals that he was a manipulator and that the 
circumstances of the interview and statements of EG belie the 
fact that his relationship with the Veteran was a simple 
affair.  Dr. JE also opined that EG's involvement with the 
1981 investigation was a way to punish the Veteran.  He 
further noted that the assessment of abuse is based on 
whether the Veteran perceived the actions as abusive and that 
given the level of rage exhibited by her in the record, he 
believed that she felt abused and violated.  Dr. JE concluded 
that it is more likely that not that the Veteran experienced 
physical, emotional, and sexual assaults by EG while she was 
in service and that the current diagnosis of PTSD is the 
result of that abuse.

There is no competent evidence to contradict the above 
opinion.  Thus, the Board finds that the Veteran's claimed 
stressors of sexual and emotional assaults in service are 
verified and that her currently diagnosed PTSD is a result of 
such verified stressors.  Accordingly, service connection for 
PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


